Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  October 3, 2017                                                                  Stephen J. Markman,
                                                                                              Chief Justice

                                                                                         Brian K. Zahra
                                                                                 Bridget M. McCormack
  151028-9                                                                             David F. Viviano
                                                                                   Richard H. Bernstein
                                                                                          Joan L. Larsen
                                                                                       Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                 Justices
            Plaintiff-Appellee,
  v                                                      SC: 151028
                                                         COA: 311356
                                                         Macomb CC: 2011-002189-FC
  ALBERT REGINALD ROBINSON,
           Defendant-Appellant.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                      SC: 151029
                                                         COA: 314604
                                                         Macomb CC: 2011-003549-FH
  ALBERT REGINALD ROBINSON,
           Defendant-Appellant.

  _________________________________________/

         By order of January 31, 2017, the application for leave to appeal the December 16,
  2014 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Comer (Docket No. 152713). On order of the Court, the case having been
  decided on June 23, 2017, 500 Mich ___ (2017), the application is again considered.
  Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE that part
  of the Court of Appeals judgment addressing the Macomb Circuit Court’s sua sponte
  order for resentencing, we VACATE the January 22, 2013 order of correction of the
  judgment of sentence, issued in Macomb Circuit Court No. 2011-002189-FC, and we
  REMAND this case to the trial court to reinstate the June 27, 2012 judgment of sentence.
  In Comer, we held that correcting an invalid sentence by adding a statutorily mandated
  term is a substantive correction that a trial court may make on its own initiative only
  before judgment is entered. In this case, the trial court did not have authority to amend
  the judgment of sentence after entry to add a provision for lifetime electronic monitoring
                                                                                                              2

under MCL 750.520b(2)(d) and MCL 750.520n. In all other respects, leave to appeal is
DENIED, because we are not persuaded that the remaining questions presented should be
reviewed by this Court.

      We do not retain jurisdiction.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 3, 2017
       s0925
                                                                            Clerk